U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI:
NUMBER:
DATE:
SUBJECT:

HSD/PSY
P6340.04
1/15/2005
Psychiatric Services

1. PURPOSE AND SCOPE. To provide Psychiatric Services which
address the physical, medical, psychological, social, vocational
and rehabilitative needs of inmates in the Bureau’s custody who
suffer from mental illnesses and disorders. The Bureau provides
essential, cost-effective, high-quality, and humane diagnostic
and treatment services throughout the inmates’ incarceration.
By doing so, we strive to improve the inmates’ condition, enhance
the process of ongoing recovery and reduce the chances of
relapsing and/or re-offending. Psychiatric services provided to
inmates improves the safety and security of institutions and
communities.
!

All psychiatric services within the Bureau will be provided
in accordance with the Bureau’s overall mission, goals, and
policies, and specifically, as they are outlined in other
Program Statements on the provision of health care.

!

This Program Statement does not cover forensic services
which are covered under the Program Statement on Institution
Management of Mentally Ill Inmates.

2. PROGRAM OBJECTIVES.
are:
a.

The expected results of this program

Inmates in need of psychiatric services will be identified.

b. Essential psychiatric diagnostic and treatment services
will be available for all Bureau inmates.
c. High-quality and cost-effective psychiatric services will
be provided at all institutions where such services are rendered.

P6340.01
1/15/2005
Page 2
d. Continuity of psychiatric care during incarceration and
upon release will be enhanced.
3.

DIRECTIVES REFERENCED
P5050.46
P5070.11
P5212.07
P5270.07
P5310.12
P5310.13
P5324.05
P5566.05
P6010.01
P6027.01
P6090.01
P6270.01
P6360.01
P7331.04

4.

Compassionate Release, Procedures for
Implementation of 18 U.S.C. §§ 3582/4205 (5/19/98)
Study and Observation Report (12/31/97)
Control Unit Programs (2/20/01)
Inmate Discipline and Special Housing
Units (12/29/87)
Psychology Services Manual (8/13/93)
Mentally Ill Inmates, Institution Management of
(3/31/95)
Suicide Prevention Program (3/1/04)
Use of Force and Application of Restraints
(7/25/96)
Psychiatric Treatment and Medication,
Administrative Safeguards for (9/21/95)
Health Care Provider Credential Verifications,
Privileges and Practice Agreement Program
(1/15/05)
Health Information Management (1/15/05)
Medical Designations and Referral Services for
Federal Prisoners (1/15/05)
Pharmacy Services (1/15/05)
Pretrial Inmates (1/31/03)

STANDARDS REFERENCED

a. American Correctional Association 4th Standards for Adult
Correctional Institutions: 4-4347, 4-4368, 4-4369, 4-4370,
4-4371, 4-4372, 4-4374, 4-4376, 4-4381, 4-4382, 4-4384, 4-4392,
4-4397, 4-4399, 4-4400, 4-4401, 4-4404, 4-4405, and 4-4411
b. American Correctional Association Standards for Adult Local
Detention Facilities, 3rd Edition: 3-ALDF-4E-11, 3-ALDF-4E-12,
3-ALDF-4E-18, 3-ALDF-4E-32, 3-ALDF-4E-37, and 3-ALDF-4E-38
5.

DEFINITIONS

a. Behavior Therapy. A form of psychological treatment aimed
at modifying behavior in a direction that improves a patient’s
mental health condition. It includes specific methodology and
technology used to bring about the behavior change.

P6340.01
1/15/2005
Page 3
b. Competence to Give Informed Consent. The inmate has an
understanding of his/her diagnosis or condition, the treatment
being offered, the potential risks, benefits and side-effects of
treatment, especially serious ones, what to do in the event of
such effects, the alternatives to the treatment being offered
(including no treatment), and risks associated with the
alternatives.
c. Least Restrictive Clinical Interventions. The minimum
intervention necessary to control the situation including the use
of non-physical interventions, as well as voluntary medication,
voluntary special housing, seclusion, involuntary medications,
and restraints.
d. Mental Health Emergency. For the purposes of the potential
use of mental health seclusion or restraint, a mental health
emergency is defined as a situation in which an inmate is
suffering from a mental illness which creates an immediate threat
of:
!
!
!
!

Bodily harm toward self;
Bodily harm toward others;
Serious destruction of property which would immediately
endanger self or others; or
Serious disruption of the therapeutic milieu that
places the inmate at risk of harm by others.

For the purposes of emergency medication, a mental health
emergency includes all of the above situations, as well as a
situation in which there is an immediate risk of extreme
deterioration of functioning secondary to a psychiatric illness.
e. Mental Health Restraint. The direct application of
physical force or device(s) to an inmate without his/her
permission, to restrict his/her freedom of movement when a mental
health emergency exists.
f. Mental Health Unit. The designated part of an institution
which houses inmates with a mental health designation. This may
include units providing the following kinds of services, as
defined at the individual institution: inpatient, outpatient,
forensic, diagnostic and observation, seclusion, administrative
detention, disciplinary segregation, and other housing statuses
as defined in the institution’s policies and procedures.
g. Psychiatric Medication. Medication prescribed for the
treatment of signs or symptoms of mental disorders or illnesses.

P6340.01
1/15/2005
Page 4
h. Psychiatric Referral Center (PRC). An institution (usually
a Medical Referral Center (MRC)) which has as part of its mission
the provision of inpatient psychiatric services.
i. Seclusion. Involuntary confinement of an inmate in a
locked room when a mental health emergency exists.
6. PSYCHIATRIC SERVICES AND ORGANIZATION. Bureau Psychiatric
Services are under the direction of the BOP Chief Psychiatrist.
The Medical Director gives privileges to and supervises the BOP
Chief Psychiatrist.
Psychiatric services are delivered at PRCs and non-PRC
institutions through the services of staff and
contract/consultant psychiatrists, other mental health care
providers and allied health professionals.
a. PRCs. The Medical Director will designate the PRC’s
mission. PRCs provide a full range of psychiatric diagnostic and
treatment services consistent with their missions.
!

Psychiatric services at PRCs will be under the
direction of the institution Chief of Psychiatry. Each
Chief of Psychiatry will have a documented external
peer review at least every two years.

!

PRCs will seek and maintain accreditation by the Joint
Commission for the Accreditation of Healthcare
Organizations (JCAHO) under the appropriate behavioral
health standards.

!

PRCs will maintain accreditation by the American
Correctional Association (ACA) in accordance with the
missions the Medical Director assigned.

!

Each PRC will establish an organizational plan designed
to meet the needs of both the institution and the
Bureau. The plan is subject to the Medical Director’s
approval.

b. Other Institutions. Ordinarily, psychiatric services at
institutions other than PRCs will be under the Clinical
Director’s direction. When such institutions have more than one
psychiatrist on staff, the Warden may select a Chief of
Psychiatry with the Medical Director’s approval.

P6340.01
1/15/2005
Page 5
!

It is recommended that each institution not having a
full-time psychiatrist or regular access to
tele-psychiatry, contract for psychiatric services.

!

Inmates with severe mental illness or who are severely
developmentally disabled, will receive a mental health
evaluation and, where appropriate, will be referred for
placement in a facility or unit specifically designated
for managing this type of individual.

7. STAFFING. PRCs will have an organized medical staff subject
to medical bylaws consistent with JCAHO standards. Medical
bylaws are subject to negotiation in accordance with the Master
Agreement. Psychiatrists and licensed psychologists are eligible
for membership on the medical staff and for all privileges within
the scope of their licenses, including admitting and discharging
privileges.
!

All privileges are subject to the provisions outlined
in the Program Statement on Health Care Provider
Credential Verification, Privileges, and Practice
Agreement Program.

The roles of other staff in the psychiatric program, such as
social workers, mid-level practitioners, activity therapists,
etc., will be determined by the institution organizational plan
and approved by the Medical Director.
a. Chief Psychiatrist. The Warden will select the Chief
Psychiatrist with the Medical Director’s approval. The Medical
Director will be the privileging authority for all Chiefs of
Psychiatry. Privileging authority may be delegated to the BOP
Chief Psychiatrist.
The Chief Psychiatrist has overall responsibility for the
supervision and implementation of the psychiatric program. This
responsibility includes:
!
!
!
!

!

Supervising staff;
Overseeing contract psychiatrists;
Providing other supervisory duties as determined by the
institution’s organizational plan;
Serving as a member of the institution Pharmacy and
Therapeutics Committee, the Quality Improvement Program
Committee, and other committees as determined by the
needs of the institution and the Bureau; and
Coordinating the in-house Continuing Professional
Education (CPE) program for the psychiatrists and any
other clinical staff he/she directly supervises.

P6340.01
1/15/2005
Page 6
The Chief Psychiatrist works closely with Social Work Services,
Nursing Services, Psychology, and Correctional Services to
address issues surrounding care and treatment of inmates with
mental illnesses and disorders. He/she will be actively involved
in the education of staff in the:
!
!
!

Recognition of signs and symptoms of mental illness;
Management of the mentally ill inmate; and
Risk management issues pertaining to working with the
mentally ill.

b. Staff Psychiatrist. Mental health care will be provided by
individual professionals and/or by a multi-disciplinary team. As
a team member, the psychiatrist responsible for the psychiatric
care being provided to the inmate will provide diagnostic and
treatment services consistent with the field of psychiatry and
Bureau policy and guidelines.
!

The psychiatrist will manage those inmates with complex
psychiatric conditions directly. Complex conditions
include, but are not limited to, those requiring
multiple psychiatric medications, psychiatric illnesses
complicated by medical conditions, psychiatric symptoms
not responding to usual treatments, etc.

!

The psychiatrist will consult with, provide training
to, and mentor other team members and staff involved in
the medical care, mental health care, or supervision of
mentally ill inmates.

Psychiatrists who perform clinical services on an inpatient
psychiatric unit have responsibility for coordinating the
inmate’s psychiatric and medical care while the inmate is an
inpatient.
!

Members of the Health Services Unit may provide medical
care; however, responsibility for coordination and
continuity of medical care lies with the psychiatrist
assigned to the inmate.

8. SERVICES. The exact nature of psychiatric services available
at institutions will be based on the institution’s mission as
well as the staff and community psychiatric resources available
at the institution (including tele-psychiatry).
!

PRCs specified as forensic sites will provide forensic
evaluations pursuant to 18 U.S.C. §§ 4241 - 4247.

P6340.01
1/15/2005
Page 7
All institutions will provide the following services either
through medical and mental health care staff at the institution
or through consultation with community resources (the services
may be delivered by clinicians and staff other than
psychiatrists):
!
!
!
!
!
!
!
!

Crisis intervention;
Emergency services;
Risk assessment for acts of self-harm or harm towards
others;
Mental health screening of inmates suffering from symptoms
or behavioral disturbances indicative of possible mental
illnesses or disorders;
Detoxification from alcohol, benzodiazepines, and
barbiturates;
Diagnosis and treatment of mild to moderate mental illnesses
such as non-psychotic major depression, anxiety disorders,
or sleep disorders;
Continuation of psychiatric treatment initiated at other
institutions or prior to incarceration; and
Monitoring of inmates on psychiatric medications for sideeffects and drug interactions.

PRCs provide all services necessary to meet their mission
either on-site or through community resources. At a minimum,
this includes:
!
!

Complete diagnostic services; and
Inpatient and outpatient psychiatric treatment services for
the severely mentally ill.

9. EVALUATIONS. The Medical Director will provide guidance for
standards and formats for psychiatric evaluations.
a. Intake Screening. Staff performing intake screening will
assess and make appropriate referrals to a mental health
professional when an inmate:
!
!
!

Has a mental health designation;
Exhibits signs or symptoms consistent with a possible
mental disorder; or
Is on medication for treatment of a mental illness or
disorder.

Screening will be of sufficient detail to determine appropriate
housing for the inmate until a thorough mental health evaluation
can be completed.

P6340.01
1/15/2005
Page 8
b. Outpatient Evaluations. Institutions will have a system in
place by which inmates can be referred to a psychiatrist for a
psychiatric evaluation. At non-PRCs this will generally be
through Health Services or Psychology Services.
Inmates referred for psychiatric evaluation who have not
received a psychological/mental health evaluation within the
previous 30 days, will be seen within 14 days from the date of
referral. Inmates who have received a psychological/mental
health evaluation within the previous 30 days, will be seen in a
timely manner consistent with the inmate’s clinical needs.
!

The evaluation will be consistent with ACA standards on
mental health evaluations. Further guidance for the
content and format for psychiatric evaluations will be
provided by the Medical Director.

Inmates with a Mental Health designation who do not need
inpatient treatment or refuse admission to an inpatient unit,
will undergo a complete psychiatric evaluation by either a
psychiatrist or a licensed psychologist.
!

The psychiatric evaluation will occur within a
clinically appropriate time frame, not to exceed
14 days from arrival.

!

The evaluation will be consistent with ACA standards on
mental health evaluations. Further guidance for the
content and format for psychiatric evaluations will be
provided by the Medical Director.

Some PRCs may designate an area of the Mental Health Unit as a
“Diagnostic and Observation (D and O) Unit.” The D and O unit is
an outpatient unit with clearly established admission, transfer
and discharge criteria, reasonable time frames for completion of
psychiatric evaluations, and length of stays.
!

These criteria are subject to the Medical Director’s
approval.

!

All psychiatric treatment provided on the D and O Unit,
other than emergency treatment, will be voluntary and
with the inmate’s informed consent.

c. Inpatient Admissions. Inmates will only be admitted to an
inpatient unit after giving informed consent for admission or
under an appropriate court order (see the Program Statements on
Administrative Safeguards for Psychiatric Treatment and

P6340.01
1/15/2005
Page 9
Medication and Institution Management of Mentally Ill Inmates).
PRCs will develop and implement admission and discharge criteria
approved by the Medical Director.
(1)

Voluntary Admissions
!

The inmate will be informed of his/her rights
through the use of the Consent to Admission for
Mental Health Treatment (BP-S801) form.

!

The informed consent for admission will be in a
language understood by the inmate.

!

The completed form will be placed in the inmate’s
health record.

Inmates admitted to an inpatient unit will undergo a
psychiatric evaluation within 24 hours of admission. Either a
psychiatrist or licensed psychologist with admitting privileges
may perform this evaluation. A medical history and physical will
be performed in accordance with local policy.
(2)

Involuntary Admissions
!

Involuntary inpatient admission or treatment can
occur only with a court order under
18 U.S.C. §§ 4241 - 4247.

!

18 U.S.C. §§ 4241 - 4247 does not apply to unsentenced Bureau of Immigration and Customs
Enforcement (BICE), formerly the Immigration and
Naturalization Service, detainees, un-sentenced
prisoners in Bureau custody as a result of a court
order, and state or territorial prisoners.

!

For those persons not covered by
18 U.S.C. §§ 4241 - 4247, the decision to admit or
treat the person involuntarily must be made
through an administrative hearing in accordance
with Vitek v. Jones, 445 U.S. 480 (1980).

Pursuant to 10 U.S.C. § 876(b), military prisoners who are
incompetent to stand trial or who have been found not guilty by
reason of lack of mental responsibility may be committed to the
custody of the Attorney General and are subject to the procedures
authorized under 18 U.S.C. §§ 4241, 4243, and 4246. Similarly,
under 18 U.S.C. § 4247(j), District of Columbia Code offenders
are subject to commitment procedures specified under
§§ 4245 and 4246.

P6340.01
1/15/2005
Page 10
d. Psychiatric Evaluation for Correctional Purposes. Inmates
receiving an incident report and who are psychiatric inpatients,
or whose mental status is questionable, will be referred to a
psychiatrist or psychologist for an assessment regarding
competency and responsibility. The mental health clinician will
use the same standards that apply in establishing competency and
responsibility pursuant to 28 CFR 541.10(b)(6) (contained in the
Program Statement on Inmate Discipline and Special Housing
Units).
!

It is strongly recommended that PRCs establish separate
Special Housing Units (SHU) for inmates with mental
illnesses or disorders that are physically distinct
from the SHUs used to house general population inmates.

!

Non-PRCs are encouraged to identify a specific area in
SHU where inmates suffering from active symptoms of a
mental illness and who require SHU placement can be
housed. These inmates are at increased risk of
behaviors of self-harm or harm towards others. The
area chosen should facilitate frequent observation by
and contact with staff.

!

Whenever any inmate is transferred into a SHU, health
care staff will be informed immediately and will
provide assessment and review as indicated by local
protocols established by the local health authority.

!

A mental health professional must evaluate inmates
being referred to a control unit. Refer to the Program
Statement on Control Unit Programs for requirements and
the format of the evaluation.

10. TREATMENT. Psychiatric treatment, except in an emergency,
will begin only after a psychiatric evaluation and plan have been
completed. Inmates who have received psychiatric evaluation and
treatment services at another Bureau institution will have that
treatment continued at the new institution pending further
evaluation.
!

Further guidance on psychiatric treatment will be provided
by the Medical Director.

The timing and extent of the evaluation undertaken at the
receiving institution will depend on several factors, including:
!

Time elapsed since the last complete psychiatric evaluation;

P6340.01
1/15/2005
Page 11
!
!

The comprehensiveness of the last complete psychiatric
evaluation; and
The inmate’s clinical presentation.

Psychiatric treatment, regardless of the unit in which the inmate
resides, will be voluntary except when:
!
!

Treatment has been ordered by the court; or
A mental health emergency exists.

Pretrial inmates and inmates committed by the court can be
treated only under certain conditions and usually only after
following procedures outlined in the Program Statements on
Institution Management of Mentally Ill Inmates and Administrative
Safeguards for Psychiatric Treatment and Medication.
a. Psychiatric Medication. Except in an emergency, informed
consent will be obtained and documented prior to administering
medication for psychiatric symptoms or conditions (refer to the
Program Statement on Pharmacy Services). Ordinarily, the
prescribing physician will be responsible for obtaining the
informed consent.
Patient education for obtaining informed consent includes the
following information:
!
!
!
!
!
!
!

Symptoms of the illness;
Potential benefits of treatment;
Potential risks and side-effects (especially serious
ones);
Appropriate use of the medication;
When to notify staff of problems;
Consequences of noncompliance; and
Alternative treatments, including no treatment, and
associated risks.

The inmate’s competency to give informed consent will be
assessed and documented on the corresponding “Consent to Use
(name of medication)” form. An informed consent form will be
obtained when:
!
!
!

A psychiatric medication is prescribed for which an
informed consent has not previously been obtained;
An inmate has previously given informed consent, but
has been off the medication for at least a year;
Clinical judgment deems that a new informed consent is
appropriate because of a significant change in the
inmate’s clinical status; or

P6340.01
1/15/2005
Page 12
!

An inmate on psychiatric medication is newly committed
to the Bureau and does not have informed consent
documented on any of the standard forms noted above.

Inmates on psychiatric medication will be monitored regularly
in Chronic Care Clinics. Noncompliance should not be the
determining factor for exclusion from the Mental Health Chronic
Care Clinic. Inmates with mental illness present potentially
important risk management issues.
!

Inclusion in the Chronic Care Clinic should continue as
long as the inmate has active symptoms of mental
illness or is on psychiatric medication.

All institutions will have a system(s) in place for assuring
continuity of care for all inmates receiving psychiatric
treatment even if such treatment was started before incarceration
at the current institution.
!

Continuity of care is required from admission to
transfer or discharge from the Bureau, including
referral to community-based providers, when indicated.

!

Such a system will include monitoring compliance with
psychiatric medications and maintaining documented
informed consent in the health record.

!

At non-PRCs, timely notification of noncompliance will
be made to the Clinical Director and other relevant
mental health staff, such as the Chief of Psychology,
staff psychiatrist, or contract psychiatrist.

!

At PRCs, the treating psychiatrist and Chief
Psychiatrist will be informed of any noncompliance
issues.

b. Electroconvulsive Therapy. Electroconvulsive therapy (ECT)
will only be considered for inmates at PRCs, except in an extreme
emergency. Prior to administering any ECT, the Medical Director
must approve the procedure in writing.
!

Once it has been determined that ECT is an appropriate
treatment for the inmate and the treatment has been
approved, ECT will be performed in the community by a
qualified consultant psychiatrist privileged to
administer the treatment.

P6340.01
1/15/2005
Page 13
c. Behavior Therapy. Behavior therapy may be an appropriate
treatment for certain conditions and inmates. When this
treatment modality is used, the institution will be in compliance
with JCAHO Behavioral Health Care Standards.
!

Painful stimuli will not be used as a mental health
intervention.

d. Mental Retardation. Inmates who are considered mentally
retarded will be thoroughly evaluated for their potential
psychiatric needs. Not all inmates with mental retardation
require intensive psychiatric services.
!

Placement at PRCs will be consistent with their
clinical needs.

e. Dementia. Inmates with possible dementia will undergo a
complete psychiatric and medical evaluation. Those with
moderately severe or severe dementia should be considered for a
reduction in sentence/compassionate release. (Refer to the
Program Statement on Compassionate Release.)
!

Not all inmates with dementia will require placement at
a PRC. Designation and treatment will be consistent
with their medical and psychiatric needs.

11. EMERGENCY TREATMENT. Interventions during a mental health
emergency may include nonphysical interventions, voluntary
medication, seclusion, involuntary medication, and/or restraint.
!

The least restrictive method for controlling the situation
will be employed and documented in the inmate health record.

a. Emergency Medication. Psychiatric medication may be
administered in a mental health emergency only by order of the
physician, and if the inmate is at immediate risk of:
!
!
!
!
!

Bodily harm toward self;
Bodily harm toward others;
Serious destruction of property which would immediately
endanger self or others;
Serious disruption of the therapeutic milieu that
places the inmate at risk of harm from others; or
Extreme deterioration of functioning secondary to a
psychiatric illness.

P6340.01
1/15/2005
Page 14
Documentation of emergency medication administration will
include the following:
!
!
!
!
!

Type of emergency;
Interventions attempted and the result(s);
Reason that less restrictive interventions were not
used or were ineffective;
When, where and how the medication is to be
administered; and
Assessment and monitoring of the inmate for adverse
reactions and side-effects.

The inmate’s treatment plan will be reviewed, and, if
necessary, revised, as soon as possible.
At non-PRCs, the Clinical Director will consult with the office
of the Medical Director within 24 hours of administering
emergency medication (excluding weekends and holidays). The
Medical Director will provide guidance on further evaluation,
treatment, referral to a PRC, or other appropriate clinical
interventions.
Ordinarily, emergency treatment with psychiatric medications at
non-PRCs will not be continued for more than 72 hours without the
Medical Director’s approval.
!

Ordinarily, long-acting psychiatric medications such as
Haldol Decanoate and Prolixin Decanoate will not be
used in emergencies except at PRCs.

For guidance on emergency treatment of pretrial, pre-sentence,
and other forensic inmates, refer to the Program Statements on
Institution Management of Mentally Ill Inmates and Administrative
Safeguards for Psychiatric Treatment and Medication.
b. Seclusion. Seclusion may be an appropriate clinical
intervention during a mental health emergency. All institutions
using mental health seclusion must have an Institution Supplement
consistent with JCAHO Behavioral Health Standards.
!

The Institution Supplement will be negotiated in
accordance with the Master Agreement after approval by
the Medical Director. (Refer to the Program Statement
on Mental Health Seclusion and Restraints).

c. Restraints. Restraints may be an appropriate clinical
intervention during a mental health emergency. In many cases,
the use of restraints during a mental health emergency may be
more restrictive than the use of emergency medication.
All

P6340.01
1/15/2005
Page 15
institutions using restraints will have an Institution Supplement
consistent with JCAHO Behavioral Health Standards and ACA
standards on the use of restraints.
!

The Institution Supplement will be negotiated in
accordance with the Master Agreement after approval by
the Medical Director (see the Program Statement on
Mental Health Seclusion and Restraints).

12. DOCUMENTATION. All documentation related to psychiatric
evaluations and treatment (inpatient, outpatient, and forensic)
will be available in the inmate’s health record and the
requirements noted in the Program Statements on Patient Care and
Health Information Management will be adhered to.
!

All psychiatric diagnoses will adhere to the nomenclature
set forth in the most recent Diagnostic and Statistical
Manual of Mental Disorders.

!

All five Axes will be noted in the diagnosis section of the
evaluation.

!

The clinician performing the mental health evaluation will
be responsible for documenting Axes I, II and V on the
problem list of the inmate’s health record. When the
evaluation is completed via tele-psychiatry, or performed by
a contract psychiatrist, the physician on the inmate’s
primary care provider team will be responsible for noting
the diagnoses on the problem list.

Documentation of emergency interventions will include the
following:
!
!
!

Type of emergency;
Intervention(s) attempted and their result(s); and
Reason that less restrictive interventions were not used or
were ineffective.

If the emergency intervention includes medication, refer to
Section 11.a. If the intervention includes seclusion or
restraints, documentation will meet the requirements set forth in
the Program Statement on Mental Health Seclusion and Restraints.
!

The Medical Director will provide additional guidance
regarding documentation for psychiatric evaluation and
treatment.

P6340.01
1/15/2005
Page 16
13. EDUCATION. The Bureau will provide regular professional
training opportunities for mental health care staff consistent
with their clinical duties and responsibilities.
PRCs are encouraged to provide training for medical and allied
health care professionals, including students. They are also
encouraged to provide post-graduate training to residents and
fellows.
!

Residency programs and fellowships may be established with
the Medical Director’s approval.

/s/
Harley G. Lappin
Director

